NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5460-15T3

MARIAN RAGUSA,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES, PUBLIC
EMPLOYEES' RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________________

              Argued January 22, 2018 – Decided September 7, 2018

              Before Judges Ostrer and Whipple.

              On appeal from the Board of Trustees of the
              Public    Employees'    Retirement    System,
              Department of Treasury, Docket No. 1182077.

              Marian Ragusa, appellant, argued the cause pro
              se.

              Jeff S. Ignatowitz, Deputy Attorney General,
              argued the cause for respondent (Gurbir S.
              Grewal, Attorney General, attorney; Melissa H.
              Raksa, Assistant Attorney General, of counsel;
              Jeff S. Ignatowitz, on the brief).

PER CURIAM

        Marian Ragusa appeals from a final agency decision of the

Board of Trustees (the Board) of the Public Employees' Retirement
System (PERS) denying her pension service credit retroactive to

April 1, 2010, for her service as municipal prosecutor for the

Township of Middle.     The Board relied on N.J.S.A. 43:15A-7.2(a),

enacted in 2007, see L. 2007, c. 92, § 20, which prospectively

denies pension service credit to a person who performs professional

services for a political subdivision pursuant to a professional

services contract awarded in accordance with N.J.S.A. 40A:11-5, a

provision of the Local Public Contracts Law (LPCL).          Having

considered the parties' arguments in light of the record and

applicable principles of law, we reverse as to years 2010 through

2012, and affirm for 2013 and subsequent years.     In short, until

2013, Ragusa did not perform her duties as a municipal prosecutor

pursuant to a professional services contract awarded under the

LPCL.

                                 I.

     The principal issue before us is whether the Board correctly

applied N.J.S.A. 43:15A-7.2(a) to the facts.       The statute was

adopted to address perceived abuses of the pension system by

independent contractors and professional service contractors, who

often "tacked" service for multiple municipalities to accumulate

substantial pensions.     See A. Boxer, State of New Jersey Office

of the State Comptroller, Improper Participation by Professional



                                  2                         A-5460-15T3
Service Providers in the State Pension System (2012) (Comptroller

Report).

      Subsection (a) states, in relevant part:                  "A person who

performs professional services for a political subdivision of this

State . . . under a professional services contract awarded in

accordance with section 5 of P.L.1971, c.198 (C.40A:11-5) . . .

on the basis of performance of the contract, shall not be eligible

for   membership    in   the   Public       Employees'    Retirement   System."

N.J.S.A. 43:15A-7.2(a).1

      The section incorporates the definition of "professional

services" found in N.J.S.A. 40A:11-2.              Ibid.      It is undisputed

that Ragusa performed "professional services" as the municipal

prosecutor.      See N.J.S.A. 40A:11-2(6).

      The question is whether she did so "under a professional

services contract awarded in accordance with section 5 of P.L.1971,

c.198 (C.40A:11-5)" and whether she seeks pension credit "on the

basis of performance of the contract." See N.J.S.A. 43:15A-7.2(a).

      N.J.S.A.    40A:11-5     authorizes      local     governments   to     award

contracts for professional services without bidding, provided it


1
  The Board concedes that it did not rely on subsection (b) of the
provision, which bars pension credit "on the basis of performance
of . . . professional services, if the person meets the definition
of independent contractor as set forth in regulation or policy of
the federal Internal Revenue Service for the purposes of the
Internal Revenue Code." N.J.S.A. 43:15A-7.2(b).

                                        3                                   A-5460-15T3
(1) awards the contract by a resolution justifying the government's

decision; (2) publicizes the essential terms of the contract in a

newspaper; and (3) maintains on file for public inspection the

resolution awarding the contract and the contract itself.          The

LPCL also defines a "contract" to mean "any agreement, including

but not limited to a purchase order or a formal agreement, which

is a legally binding relationship enforceable by law, between a

vendor who agrees to provide or perform goods or services and a

contracting unit which agrees to compensate a vendor, as defined

by and subject to the terms and conditions of the agreement."

N.J.S.A. 40A:11-2(21).

     The controversy focuses on Ragusa's service in 2010 through

2012.   Ragusa began work as the Township's municipal prosecutor

on March 20, 2010.   But, until 2013, the Township did not insist

that Ragusa execute a written professional services contract.

Although she signed the 2013 contract under protest, we discern

no genuine dispute that subsection (a) applied to her in 2013 and

thereafter.     N.J.S.A.   2B:25-4(b)   states   that   a   municipal

prosecutor shall serve a one-year term (except in certain classes

of municipalities that do not include the Township).    The Township

was free to approach 2013 differently from previous years.           R.

2:11-3(e)(1)(E).



                                 4                            A-5460-15T3
                                II.

     With our review of the statute as background, we consider the

essentially undisputed facts.     In November of 2009 and 2010, the

Township adopted resolutions soliciting proposals for various

professional positions, including municipal prosecutor.       Those

request-for-proposal (RFP) resolutions declared that the Township

had opted to submit "all professional services contracts to the

Fair and Open Process" under "N.J.S.A. 19:44A-20.4, et seq."2 They

set a December 1 deadline, and required that proposals cover eight

categories of information: qualifications and experience; scope

of services; contact information; fee proposal; office staffing

plan and resources; location of office from which services shall

be provided; references; and potential conflict.    The resolutions

stated that the Township Committee "may award a contract by

approving a resolution . . . ."

     In January 2010 and 2011, the Township adopted resolutions

awarding contracts to listed individuals for listed positions, at

specified fees.   These contract-award resolutions referred to the

"Fair and Open Process for the award of contract pursuant to



2
  N.J.S.A. 19:44A-20.7, a provision of the New Jersey Campaign
Contributions and Reporting Act, not the LPCL, mandates a
municipality use a "fair and open process" to award a contract,
if the value exceeds $17,500, to a business entity that made a
reportable campaign contribution.

                                  5                         A-5460-15T3
N.J.S.A.    19:44A-20.4,"      and   authorized   the    mayor     to   "execute

contracts    with    each    of   the   above-mentioned      individuals        as

necessary,    to    be    followed   with   a   resolution    of    award     and

certification as attached hereto."

     The January 2010 contract-award resolution selected Ragusa's

predecessor, Mary Bittner, as municipal prosecutor.              In late 2009,

Bittner had asked Ragusa if she would be interested in succeeding

her as municipal prosecutor.         Ragusa had been an assistant county

prosecutor in Cape May since 2003.              "Burnt out" trying sexual

assault cases, Ragusa said she would be interested in the municipal

post, provided she could remain in PERS.

     Ragusa applied to succeed Bittner on December 20, 2009,

proposing a March 15, 2010 start date.            She stated she intended

the position to be her "primary employment."            Her "Application for

Position of Prosecutor for Township of Middle," conformed to the

eight categories delineated in the RFP.                 The submission also

referred to her "proposal for the position."               Nonetheless, she

said she was unaware of the RFP, and instead had simply followed

Bittner's suggestion.        After an interview, the mayor recommended

her appointment.         The Township's human resources manager, Vera

Kalish, assured Ragusa she could remain in PERS if she had no

break in service.        Kalish relied on a conversation with an unnamed



                                        6                                A-5460-15T3
staff-person with the Division of Pensions and Benefits in making

the assurance.

     On March 15, 2010, the Township adopted a resolution specific

to Ragusa, appointing her to the position.        Unlike the contract-

award resolutions adopted in January 2010 and January 2011, this

resolution made no reference to contracts or the Fair and Open

Process.     The Township Committee simply "resolved . . . that the

following individual is hereby appointed to the position opposite

their name at the following salary," and then listed Ragusa; the

title,   Municipal   Prosecutor;   her   salary   of   $26,500;   and    an

effective date of March 20, 2010.

     Ragusa was then placed on the Township payroll.       She received

regular bi-weekly paychecks. The Township deducted tax and pension

contributions.    At year's end, it issued her a W-2 form.         Ragusa

considered herself a full-time municipal prosecutor.         She worked

out of the Township's offices.         She had no separate office or

private clients.     Her practice was limited to prosecuting cases

in Middle Township Municipal Court.3      The Division sent paperwork

confirming     Ragusa's   continuing     participation    and     payroll

deductions.


3
  When Woodbine Borough consolidated its municipal court with the
Township's in 2012, Ragusa prosecuted cases arising out of both
municipalities.   In 2012, she took on some part-time work from
Cape May City.

                                   7                              A-5460-15T3
       On November 26, 2010, Ragusa applied to retain her position.

Her submission essentially mirrored the one she sent a year

earlier, except she listed the Township's address for the office

where she would perform her services, as opposed to addresses

elsewhere.      She    testified   that     she    was    unaware   of   the    RFP

resolution    that    the   Township      Committee      adopted    eleven     days

earlier.

       Also unbeknownst to Ragusa, on January 5, 2011, the Township

Committee adopted the contract-award resolution governing multiple

positions, this time naming Ragusa.               A week later, the township

clerk sent Ragusa a draft "contract for services" "as approved at

a Township Committee Meeting."         The draft identified Ragusa as a

contractor, and stated she was awarded the contract "in connection

with   the   Local    Public   Contract    Law    under    the   Fair    and   Open

Process."    It set a term of January 1 through December 31, 2011;

set her compensation as "not to exceed $26,500."                    The Township

reserved the right to cancel the contract for breach.                It required

Ragusa to work with the mayor and Township Committee.                     It also

required Ragusa to comply with anti-discrimination law, and to

indemnify the Township under certain circumstances.

       Ragusa objected to the contract.               Considering herself a

municipal employee, and not a contractor, she confronted the

township administrator.        Ragusa testified she told him, "This is

                                       8                                  A-5460-15T3
not me."   He said, "Okay."   He accepted the unsigned contract from

Ragusa, and did not pursue it further.      Ragusa remained on the

payroll at her prior salary.

     In November 2011, Ragusa submitted another application for

the position, essentially like those in 2009 and 2010.   The record

does not include a resolution authorizing and establishing an RFP

for municipal prosecutor for 2012.    In January 2012, the Township

adopted a resolution that states, "Subject: Award Contract and

Ratify Agreement Through Non-Fair and Open Process – Marian Ragusa

– Municipal Prosecutor."      Acknowledging that Ragusa's term as

municipal prosecutor had expired in 2011, it declared that the

"township . . . wishes to carry-over said term, until a successor

is appointed."    The resolution stated, "The Agreement between

Marian Ragusa and the Township of Middle for Municipal Prosecutor,

be and is hereby ratified and the contract is hereby awarded

through the Non-Fair and Open Process as described in Pay-To-Play

Statutes."

     Ragusa testified she was unaware of the resolution.   Notably,

there was no written agreement between Ragusa and the Township.

Furthermore, the resolution set Ragusa's salary at "not to exceed

$17,500," although she continued to be paid at a higher rate.     The

Township again submitted a draft professional services contract

to Ragusa for her execution, referring back to the January 2012

                                  9                          A-5460-15T3
resolution, including the lower pay-rate.       Ragusa refused to sign

it, the Township did not press the matter, and she completed the

year as municipal prosecutor at her prior salary.

      As noted above, in 2013, the Township insisted that Ragusa

execute a professional services contract.       The Township Committee

adopted an RFP resolution in November 2012 including the municipal

prosecutor's position, as it did in 2009 and 2010.             The record

does not include Ragusa's application for 2013.         In January 2013,

the   Township   Committee   adopted   a   contract    award   resolution

mirroring the resolutions it adopted in 2010 and 2011, naming

Ragusa for the municipal prosecutor's position.

      In May 2013, the Township informed Ragusa that she was not

considered an employee. It refused to pay Ragusa unless she signed

the form of contract she refused to sign in 2011 and 2012.             With

minor revisions, she did so, under protest.           The Township never

signed the revised contract.       She subsequently was required to

submit vouchers for payment and was removed from the payroll.

      The Township's action was apparently prompted by a January

18, 2013 letter from the Division to local governmental certifying

officers, and others, instructing them to review the employment

status   of   individuals    performing    professional    services,     to

ascertain compliance with N.J.S.A. 43:15A-7.2.        In 2012, the State

Comptroller had reported widespread non-compliance with N.J.S.A.

                                  10                              A-5460-15T3
43:15A-7.2.        See Comptroller Report.             The 2013 letter noted that

certifying officers were required to confirm eligibility annually,

pursuant      to    N.J.S.A.     43:3C-15.             To        assist    making     those

determinations,       the    Division        enclosed       an    Employee/Independent

Contractor Checklist, and required their completion by February

15, 2013.4

       The   Township      concluded     in    May     2013       that    Ragusa    was    an

independent        contractor.          In     December          2013,     following       an

investigation       using     information        the     Township         provided,       the

Division informed Ragusa she was ineligible to receive pension

credit.      The Division's notification letter did not state whether

it relied upon N.J.S.A. 43:15A-7.2(a) or (b).

       Ragusa appealed to the Board by letter on February 3, 2014.

In her appeal, Ragusa included her own application of the twenty

IRS factors and claimed she was an employee.                         On March 12, the

Division requested additional information from the Township.                              Six

months later, Division staff again concluded that Ragusa was

ineligible, noting that the contracts for services drawn up in

2011   through      2014    indicated    that     "the       position      of   Municipal

Prosecutor is that of an independent contractor."


4
  The checklist was attached to a Division fact sheet. See N.J.
Div. of Pensions and Benefits, Fact Sheet #84, Professional
Services   Contracts,   Independent  Contractors,   and Pension
Enrollment (2013) (Fact Sheet #84).

                                         11                                         A-5460-15T3
     The Board adopted the Division's determination.               The Board

found the Township "solicited [petitioner's] professional services

through    'requests    for    proposals       and   qualifications'"      and

petitioner "submitted proposals to the Township for her services,

which were accepted."         Referring to the language of the service

contracts that petitioner initially refused to sign, the Board

found the "[c]ontracts for her services ha[d] been awarded 'in

connection' with [the LPCL] and identify the contracting parties

as 'Township' and 'Contractor.'"           The Board also noted "strong

indicators of her status as an independent contractor, which also

disqualify her" under N.J.S.A. 43:15A-7.2(b).               Referring to the

IRS factors that must be evaluated under this subsection, the

Board   noted   that   the    Township    identified   "no    behavioral    or

financial control" over petitioner.

     After Ragusa filed an administrative appeal, an ALJ conducted

a hearing at which Ragusa, Kalish, a former mayor, and the Division

investigator    testified.       The     ALJ   determined    petitioner    was

ineligible for pension benefits under N.J.S.A. 43:15A-7.2(a),

because she was "performing professional services as a part-time

municipal prosecutor . . . pursuant to a professional services

contract, and the contract was authorized in accordance with the

[LPCL]."   The ALJ found the Township's hiring procedures for the

municipal prosecutor position comported with N.J.S.A. 40A:11-5,

                                    12                               A-5460-15T3
in that the Township "solicited proposals" and "accepted informal

'bids'" for the position.       The ALJ also considered that the

resolutions   and   contracts   contained   the   term   "professional

services contract," which indicated petitioner was "hired as an

independent contractor."    The ALJ did not directly evaluate the

IRS factors for independent contractor status.           See N.J.S.A.

43:15A-7.2(b); Fact Sheet #84.    However, he noted several aspects

of her independence on the job, and concluded that Ragusa was not

a "pensionable employee."

     The Board adopted the ALJ's decision on June 23, 2016 without

further explanation.

                                 III.

     Petitioner raises the following points on appeal:

          I. UNDER THE FACTS OF THIS CASE, MARIAN RAGUSA
          IS AN EMPLOYEE OF MIDDLE TOWNSHIP AND SHOULD
          HAVE HER MEMBERSHIP IN PERS REINSTATED,
          RETROACTIVE TO MARCH 20, 2010.

               A.   Marian  Ragusa   did  not   provide
               professional services to Middle Township
               pursuant to a professional services
               contract.

               B. Marian Ragusa does not meet the
               definition of an independent contractor
               as set forth in regulation or policy of
               the federal Internal Revenue Service for
               the purposes of the Internal Revenue
               Code.

          II. THE DIVISION OF PENSIONS SHOULD BE
          ESTOPPED FROM DENYING MARIAN RAGUSA CREDIT FOR

                                 13                            A-5460-15T3
          THE YEARS IN WHICH PENSION CONTRIBUTIONS WERE
          MADE WHILE SHE HAS BEEN EMPLOYED BY MIDDLE
          TOWNSHIP AS THE MUNICIPAL PROSECUTOR.

                               IV.

     As the facts surrounding Ragusa's hiring are essentially

undisputed, the issue is a legal one: whether Ragusa performed her

professional services "under a professional services contract

awarded in accordance with . . . N.J.S.A. 4A:11-5," of the LPCL.

N.J.S.A. 43:15A-7.2(a).5

     We may defer to an agency's interpretation of a statute it

enforces, Richardson v. Bd. of Trs., Police & Firemen's Ret. Sys.,

192 N.J. 189, 196 (2007), especially when the interpretation

involves an ambiguous provision or the exercise of expertise.

Bowser v. Bd. of Trs., Police & Firemen's Ret. Sys., ___ N.J.

Super. ___, ___ (App. Div. 2018) (slip op. at 6).         However,

principal responsibility for enforcement of the LPCL lies with the

Department of Community Affairs (DCA).   See CFG Health Sys., LLC

v. Cnty. of Essex, 411 N.J. Super. 378, 388 (App. Div. 2010)

(recognizing DCA's regulatory authority under the LPCL, citing



5
  As noted, the Board relies solely on subsection (a) in denying
Ragusa pension credit. It submits that "whether [Ragusa] was an
independent contractor or a bona fide employee under [subsection
(b)] is irrelevant to the disposition of this case." In sum, the
Board waives reliance on subsection (b). Therefore, we need not
address it. Subsection (a) may provide an independent basis for
denying pension credit.

                               14                          A-5460-15T3
N.J.S.A. 40A:11-37); see also N.J.S.A. 40A:11-37.1 (referring to

the role under the LPCL of the Division of Local Government

Services in DCA).      Therefore, less deference is due the Board.

     Furthermore,      "when an     agency's      decision   is    based     on    the

'agency's interpretation of a statute or its determination of a

strictly    legal   issue,'    we    are     not    bound    by    the      agency's

interpretation."       Saccone v. Bd. of Trs. of Police & Firemen's

Ret. Sys., 219 N.J. 369, 380 (2014) (quoting Russo v. Bd. of Trs.,

Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011)).                       We may

reverse an agency's decision if it "violate[s] express or implied

legislative policies . . . ."              In re Eastwick Coll. LPN-to-RN

Bridge Program, 225 N.J. 533, 541 (2016) (alteration in original)

(quoting University Cottage Club of Princeton New Jersey Corp. v.

N.J. Dept. of Env'l Prot., 191 N.J. 38, 48 (2007)).               We also review

de novo issues of contract formation.              See NAACP of Camden Cnty.

E. v. Foulke Mgmt. Corp., 421 N.J. Super. 404, 430 (App. Div.

2011).

     We turn first to the plain language of the statute.                       If it

is clear, our task is done.           In re Kollman, 210 N.J. 557, 568

(2012).    If not, we may consider extrinsic materials.                    Ibid.    We

do not interpret the statute liberally or strictly.                    "[W]hile a

person     'eligible   for    benefits'      is     entitled      to   a     liberal

interpretation of the pension statute, 'eligibility [itself] is

                                      15                                     A-5460-15T3
not to be liberally permitted.'"       Francois v. Bd. of Trs., 415

N.J. Super. 335, 350 (App. Div. 2010) (quoting Krayniak v. Bd. of

Trs., 412 N.J. Super. 232, 242 (App. Div. 2010)).

     The statute requires that there be a professional services

contract, and that it be awarded in accordance with section five

of the LPCL, N.J.S.A. 40A:11-5.    Neither requirement is satisfied

by the facts of this case.

     As noted above, a contract is a legally enforceable agreement

between a "vendor who agrees to provide or perform goods or

services and a contracting unit that agrees to compensate                 a

vendor."   N.J.S.A. 40A:11-2(21).        Applying the definition of

"professional services," a "contract for professional services"

is a contract for "services performed by a person authorized by

law to practice a recognized profession," such as a lawyer.

N.J.S.A. 40A:11-2(6). However, a "professional services contract"

does not encompass every employer-employee relationship between a

local government and a professional — notwithstanding that the

professional agrees to provide his or her services in return for

compensation.   A "contract" under the LPCL is between a "vendor"

and the local government.    N.J.S.A. 40A:11-2(21).      "Vendor" is not

defined.   However,   throughout   the    definitional    provision,     it

refers to persons engaged in the provision of goods or services

in response to public procurement.       See N.J.S.A. 40A:11-2.

                                  16                              A-5460-15T3
     Although Ragusa agreed to provide legal services to the

Township in return for compensation, she did not do so as a vendor.

Notably, no written agreement was executed before 2013.              Ragusa

was not initially hired pursuant to the RFP process. She submitted

her initial application for employment in December 2009.            She was

unaware of the RFP Resolution and submitted her application after

the deadline for proposals had passed.             She was not selected in

the Award Resolution adopted in January 2010.              Rather, she was

appointed to the position of municipal prosecutor pursuant to a

freestanding March 15, 2010 resolution that made no reference to

public contracting.

     Nor   was    Ragusa   a   "vendor"    in   2011.   She   submitted   her

application after — but not in response to — the November 2010 RFP

Resolution.      Although she was awarded a contract under the January

2011 Award Resolution, and the mayor was authorized to negotiate

a contract with her, she refused to execute a proposed written

contract as a vendor.          We recognize that "contracts do not need

to be in writing to be enforceable."            Leodori v. Cigna Corp., 175

N.J. 293, 304-05 (2003).         However, there was no oral agreement as

to the terms set forth in the writing.           Rather, believing she was

a full-time employee, she protested to the township administrator,

who declined to pursue the matter.



                                      17                            A-5460-15T3
      Later that year, Ragusa applied to be municipal prosecutor

for   2012.      However,   there   apparently   was   no   RFP   Resolution

soliciting proposals.        In early 2012, the Township adopted a

resolution to "carry over" Ragusa's term. The resolution purported

to ratify the agreement between Ragusa and the Township.             But, as

noted, a professional services contract between Ragusa and the

Township had never been executed.             The only extant agreement

between Ragusa and the Township pertained to her initial agreement

to accept the position of municipal prosecutor in 2010 as a full-

time employee.      Also, the 2012 resolution purported to award her

a contract to provide services in return for no more than $17,500,

although the Township continued to pay Ragusa her prior salary.

Thus, the 2012 resolution did not accurately convey either side's

position.

      Secondly, regardless of how one characterizes the contract

between Ragusa and the Township, it was not "awarded in accordance

with section 5 of P.L. 1971, c. 198 [the LPCL] ([N.J.S.A.] 40A:11-

5) . . . ."      N.J.S.A. 43:15A-7.2(a).      As noted, the Township did

not award a contract in 2010.             Also, the 2010 resolution that

initially appointed Ragusa did not "state supporting reasons for

its action in the resolution," as required by N.J.S.A. 40A:11-

5(a)(i).      The resolution simply appointed Ragusa to the municipal

prosecutor's position at the specified salary.              Nor could the

                                     18                              A-5460-15T3
Township have placed the "contract . . . on file and available for

public inspection" in the Township clerk's office as required.

See N.J.S.A. 40A:11-5(a)(i).      No contract was executed until 2013.

     We recognize that N.J.S.A. 43:15A-7.2 was enacted to curb

abuses   of   the   pension   system    by    independent    contractors    and

professional services providers.            See Comptroller's Report.       The

Board argues that a professional service provider and municipality

should not be permitted to frustrate the Legislature's intent by

simply failing to execute an awarded contract. We agree. However,

Ragusa did not reach an agreement with the Township to provide

services as a vendor, and then simply refuse to execute an awarded

contract. As noted, no contract was awarded in 2010. The Township

simply appointed Ragusa to the position at a set salary, and placed

her on the payroll.       In 2011, there was no meeting of the minds

that Ragusa would serve as an independent contractor, as set forth

in the proposed contract.         She rejected it, and the Township

relented.      Ragusa's    situation        bears   no   resemblance   to   the

professionals who "tacked" service with multiple municipalities,

to accumulate substantial pension credits that the Comptroller

viewed as abusive.     See Comptroller Report at 9.           Ragusa accepted

what she perceived to be a full-time employment with the Township,

which entitled her to pension credits.              As noted, the Board has



                                       19                              A-5460-15T3
waived any argument that Ragusa was an independent contractor

under N.J.S.A. 43:15A-7.2(b).

    In sum, we reverse the Board's order, to the extent it denied

Ragusa pension credit for the period March 20, 2010 through

December 31, 2012, and affirm as to the period beginning January

1, 2013.




                                20                        A-5460-15T3